 


110 HR 2481 IH: Fuel Efficiency Encouragement Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2481 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Hill introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the limitation on the number of new qualified hybrid and advanced lean-burn technology vehicles eligible for the alternative motor vehicle credit and to provide for a credit for manufacturing hybrid vehicles. 
 

1.Short titleThis Act may be cited as the Fuel Efficiency Encouragement Act of 2007. 
2.Repeal of volume limitation on vehicles eligible for alternative motor vehicle credit 
(a)In generalSection 30B of the Internal Revenue Code of 1986 (relating to alternative motor vehicle credit) is amended by striking subsection (f). 
(b)Effective dateThe amendment made by subsection (a) shall apply to cars manufactured after December 31, 2006. 
3.Credit for manufacturing new qualified hybrid motor vehicles 
(a)In generalSubpart D of part IV of subchapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 45N the following new section: 
 
45O.Credit for manufacturing new qualified hybrid motor vehicles 
(a)In generalFor purposes of section 38, the new qualified hybrid motor vehicle manufacturing credit determined under this section for any taxable year is $1,000 for each new qualified hybrid motor vehicle manufactured by the taxpayer during the taxable year. 
(b)New qualified hybrid motor vehicleFor purposes of this section, the term new qualified hybrid motor vehicle means a motor vehicle described in section 30B(d)(3) which— 
(1)is made in the United States by a manufacturer,  
(2)is manufactured after the date of the enactment of this section, and 
(3)meets or exceeds the minimum fuel economy standards and conservation standards described in section 30B(d)(2)(A) for the vehicle model and weight class of such motor vehicle.   
(c)Definitions and special rules 
(1)Motor vehicleThe term motor vehicle has the meaning given such term by section 30(c)(2). 
(2)Basis reductionThe basis of any property for which a credit is determined under subsection (a) shall be reduced by the amount of the credit so determined. 
(3)Election not to take creditNo credit shall be determined under subsection (a) for any vehicle if the taxpayer elects not to have this section apply to such vehicle..  
(b)Denial of double benefitSection 280C of such Code is amended by adding at the end the following new subsection:  
 
(f)Credit for manufacturing new qualified hybrid motor vehiclesNo deduction shall be allowed for that portion of the expenses otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for the taxable year under section 45O(a)..  
(c)Conforming amendments 
(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end the following:  
 
(32)the new qualified hybrid motor vehicle manufacturing credit determined under section 45O(a).. 
(2)Section 1016(a) of such Code is amended by striking and at the end of paragraph (37), by striking the period at the end of paragraph (38) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)to the extent provided in section 30D(c)(2).. 
(3)Section 6501(m) of such Code is amended by inserting 30D(c)(3), after 30C(e)(5),. 
(4)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45N the following new item: 
 
 
Sec. 45O. Credit for manufacturing new qualified hybrid motor vehicles. .  
(d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
